Citation Nr: 0433052	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-27 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, ID, that denied the above claim.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

According to the Veterans Claims Assistance Act of 2000 
(VCAA), VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c),(d).

Clarification and additional evidentiary development is 
required.  The RO sent a VCAA letter notifying the veteran of 
the evidence he should submit for his PTSD claim.  In a 
statement received in May 2002, the veteran responded by 
identifying several stressors that occurred during service, 
which he believes support the diagnosis of PTSD.  The veteran 
has been diagnosed as having PTSD based on the stressors.  In 
the October 2002 rating decision, the RO denied the claim 
stating that he did not provide specific information 
regarding his stressors that could be verified.  However, the 
veteran was not afforded an opportunity to clarify the 
stressors with more specificity.  In addition, it does not 
appear that an attempt has been made to verify the veteran's 
reported stressors through official sources.  

The veteran has reported the following stressful events:  

While standing guard at night at an ammo dump in Long Bein, 
the dump was attacked and a pack of ammo was set off.  He was 
forced to wait at the site until he was rescued.  

In a separate incident, when his convoy was traveling from 
Long Bein to Toy Ninh, "Charlie" blew up the bridge at Chu 
Chi.  The convoy was taken to a base to wait until the bridge 
was repaired.  During the night a firefight broke out and the 
veteran was awakened and made ready to defend the trucks 
where he stayed until daybreak when the convey was able to 
return to Long Bein.  The veteran also said that on a 
separate occasion he was in a convoy that was ambushed.

The last stressor the veteran reported was running over a 
local woman on a bike with his truck when his convoy traveled 
through Saigon.  

The veteran submitted proof of receiving a Army Commendation 
Medal for meritorious service in connection with military 
operations against a hostile force, which he asserts as proof 
that he was in combat.  

Therefore, the RO should verify whether the veteran was in 
combat and should also attempt to verify the alleged 
stressors.  The veteran should be given an opportunity to 
submit corroborative evidence.  

Additionally, in January 2004 the veteran provided a 
statement indicating that he was submitting photographs taken 
during his tour of duty in Vietnam.  These photographs are 
not associated with the claims folder, and should be obtained 
on remand.

Should any of the veteran's reported stressors be verified, a 
VA psychiatric examination would prove helpful in this case 
to determine whether a diagnosis of PTSD is supported by a 
verified stressor.

Accordingly, this case is REMANDED for the following actions:

1.  As noted above, in January 2004 the 
veteran stated that he was submitting 
photographs taken during his tour of duty 
in Vietnam.  These photographs are not 
associated with the claims folder, and 
should be obtained.

2.  Advise the veteran to submit more 
specific and any verifying information 
that he can regarding the stressors he 
claims to have experienced in service.  He 
should provide as many details as possible 
of the claimed stressors such as dates, 
places, detailed descriptions of the 
events, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  He may submit statements from 
fellow service members or others that 
witnessed or knew of the alleged events at 
the time of their occurrence.  

3.  The RO should send what information it 
has about the veteran's active service and 
reported stressors to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to see if any 
information can be provided to confirm or 
verify the occurrence of the veteran's 
claimed stressors.

4.  Review the file and make a 
determination as to whether the veteran is 
a veteran of combat and if any of his 
stressors are related to combat. Prepare a 
memorandum describing which of the 
veteran's stressors have been verified and 
established as having occurred during 
military service.

5.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are verified, 
schedule him for a complete and thorough 
VA examination by a psychiatrist.

Prior to conducting the examination, the 
psychiatrist should be given a copy of 
this remand and the veteran's claims 
folder and should review the veteran's 
medical history, and the RO's memorandum 
detailing which stressors have been 
verified for purposes of this claim. The 
diagnosis should be in accordance with the 
American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV).  All 
necessary special studies or tests, 
including appropriate psychological 
testing and evaluation, are to be 
accomplished.

The examination report should reflect 
review of pertinent material in the claims 
folder.  The psychiatrist should integrate 
the previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the veteran's 
psychiatric status.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established, based on the RO's memorandum, 
as having occurred during the veteran's 
active service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


